Citation Nr: 0620455	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to a compensable disability rating for 
patellofemoral pain syndrome of the left knee.

4.  Entitlement to a compensable disability rating for 
patellofemoral pain syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to January 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) from a June 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA is required by statute and regulation to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and to assist claimants in the 
development of that evidence.  VA is also required to inform 
the claimant of what evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  Furthermore, VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004); 38 C.F.R. § 3.159(b) (2005).  The veteran has not 
been informed of the evidence needed to substantiate his 
claim for service connection, or to establish entitlement to 
compensable ratings for his bilateral knee disability.  The 
Board finds, therefore, that remand of the case is required.

The service medical records show that the veteran's 
complaints of left elbow pain in September 1986, March 1989, 
and April 1995 were diagnosed as bursitis, tendonitis, and 
possibly cubital tunnel/overuse syndrome, respectively.  They 
also show that his complaints of right elbow pain in August 
1994 and February 1999 were diagnosed as lateral 
epicondylitis or extensor tendonitis.  A VA examination in 
March 2003 resulted in a diagnosis of intermittent lateral 
epicondylitis of the left elbow, without any objective 
clinical or radiographic findings to support the diagnosis.  
The examination did not result in any diagnosis regarding the 
right elbow.  

The veteran testified in August 2004 as to ongoing pain in 
the bilateral elbows and knees that he treats with over the 
counter medication, which the Board finds to be credible.  He 
was encouraged at that time to obtain medical documentation 
of his complaints during an exacerbation of symptoms.  Given 
the time that has elapsed since the hearing, and since he was 
most recently examined in March 2003, the Board finds that an 
additional examination is warranted.  

Accordingly, the appeal is remanded for the following:

1.  Ensure that VA's duty to notify the 
veteran of the evidence needed to 
substantiate his claim, as defined in the 
statute, its implementing regulation, 
court decisions, and VA directives, is 
fulfilled.  

2.  Ask the veteran to identify any 
medical treatment he has received for his 
knees or elbows since his separation from 
service and obtain the records of that 
treatment. 

3.  Provide the veteran an examination to 
determine the nature and etiology of any 
elbow disability.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary.  

The examiner should examine both elbows 
and provide a diagnosis for any pathology 
found.  If the examiner is unable to 
ascertain any objective evidence of 
pathology in the elbows, he/she should so 
state.  If the examination results in a 
diagnosis, the examiner should provide an 
opinion on whether the pathology is at 
least as likely as not (a 50 percent 
probability or more) related to the 
symptoms documented during service.

4.  Provide the veteran an examination to 
determine the severity of his bilateral 
knee disability.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary.  The examiner should 
document the range of motion, including 
any limitation of motion due to pain, and 
any instability in either knee, and all 
functional limitations resulting from the 
bilateral knee disability.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


